Exhibit MODIFICATION OF NOTE AGREEMENT THIS MODIFICATION OF NOTE AGREEMENT (the "Agreement"), dated as of November11, 2008, is between CONSOLIDATED MORTGAGE, LLC, a Nevada limited liability company ("Maker") and DESERT CAPITAL TRS, INC., a Delaware corporation ("Payee"). RECITALS: A.Maker and Payee entered into that certain Loan Agreement dated as of November 21, 2007, as amended by that certain First Amendment to Loan Agreement, dated as of even date herewith (as the same has been and may be hereafter further amended, supplemented or modified form time to time, the "Loan Agreement"). B.Pursuant to the Loan Agreement, Maker executed that certain Promissory Note dated as of November 21, 2007, payable to the order of Payee in the original principal amount of $15,500,000.00 (as the same may renewed, extended or otherwise modified from time to time, the "Note"). C.The payment and performance of the liabilities and obligations of Maker under the Loan Documents (as defined in the Loan Agreement), including without limitation, the indebtedness evidenced by the Note, are secured by that certain Pledge Agreement dated November 21, 2007 between Sandstone Equity Investors, LLC, a Delaware limited liability company ("Sandstone") (such Pledge Agreement as the same may be amended, supplemented or modified from time to time is hereinafter referred to as the "Pledge Agreement"). D.Maker has requested and Payee has agreed to modify certain terms of the Note subject to the terms and conditions of this Agreement. NOW, THEREFORE, in consideration of the premises herein contained and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: ARTICLE I Definitions 1.1Definitions.Capitalized terms used in this Agreement, to the extent not otherwise defined herein, shall have the same meanings as in the Loan Agreement. ARTICLE II Modifications 2.1Modification of Paragraph 1.Effective as of the date hereof, Paragraphs 1(a) and (b) of the Note are hereby amended and restated to in their respective entireties to read as follows and Paragraphs 1(c) and (d) are hereby added to the Note to read in their respective entireties as follows: (a) Two (2) quarterly installments in the principal amount of $387,500 each, plus accrued and unpaid interest thereon, shall be due and payable, on March 31, 2008 and June 30, 2008; and thereafter (b) Nine (9) quarterly installments of accrued and unpaid interest on the outstanding principal balance of this Note shall be due and payable, with the first such installment to be due and payable on September 30, 2008, with like successive installments of accrued and unpaid interest to be due and payable on the last day of each succeeding calendar quarter thereafter until and including September 30, 2010; and thereafter (c) Twenty-eight (28) quarterly installments in the principal amount of $387,500 each, plus accrued and unpaid interest thereon, shall be due and payable, with the first such installment to be due and payable on December 31, 2010, with like successive installments of principal plus accrued and unpaid interest to be due and payable on the last day of each succeeding calendar quarter thereafter until and including September 30, 2017; and thereafter (d) A final installment in the amount of all outstanding principal, plus all accrued and unpaid interest thereon shall be due and payable on December 31, 2017. 2.2Modification of Paragraph 2.Effective as of July 1, 2008, Paragraph 2 of the Note is hereby amended and restated to read in its entirety as follows: 2.
